Citation Nr: 0827333	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disorder, and if so whether service connection may be 
granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty from November 2002 to June 
2004.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied by 
an August 2004 rating decision.  The veteran was notified of 
the denial that same month and he did not appeal.  

2.  Additional evidence associated with the claims file since 
the RO's August 2004 decision was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The August 2004 RO decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Since the August 2004 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a left knee disorder 
have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a left knee disorder.  Therefore, no 
further notice or development under the VCAA is required with 
respect to the claim to reopen, including any discussion of 
the requirements outlined in Kent v. Nicholson, 20 Vet. App. 
1 (2006).


New and Material Evidence

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The VA Office of the 
General Counsel has determined that VA must meet two prongs 
in rebutting the presumption of soundness.  First, VA must 
show by clear and unmistakable evidence that there is a pre-
existing disease or disorder.  Secondly, VA must show by 
clear and unmistakable evidence that the pre-existing disease 
or disorder was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The law further provides that the burden of showing 
a pre-existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's initial claim for service connection for a left 
knee disorder was denied in an August 2004 rating decision.  
The veteran was notified of the decision that same month and 
he did not appeal.  The decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1103.  The veteran seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, as is the case in this instance, Title 38 Code of 
Federal Regulations, Section 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether new and 
material evidence has been received, VA must initially decide 
whether evidence associated with the claims file since the 
last prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
August 2004 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In the August 2004 rating decision, the RO considered the 
veteran's service medical records, which showed that he had a 
history of undergoing an anterior cruciate ligament (ACL) 
repair of the left knee in 1999.  During service, he was 
treated for left knee pain in May 2003 and January 2004.  In 
May 2004, he stated that he stood up three days ago and felt 
a strain in his left knee.  There was a finding of possible 
medial meniscus injury.  The RO also considered a VA 
examination report of August 2004, which found, status post 
ACL repair of the left knee with mild traumatic arthritis.  
The examiner found that the veteran's post traumatic 
arthritis was due to his previous injury and that it was a 
normal progression of the injury to the left knee, not 
aggravated by service.  The claim was denied because the RO 
determined that the ACL repair, left knee, with mild 
traumatic arthritis existed prior to service and there was no 
evidence that the condition permanently worsened as a result 
of service.  

The veteran now attempts to reopen his claim.  Evidence added 
to the record since the August 2004 denial includes private 
medical records dated in 2006, and an October 2006 statement 
from a private examiner.  The records show that in February 
2006, the veteran was seen for left knee pain.  He reported 
that his symptoms began years prior.  He reported having ACL 
reconstruction in 1999.  Magnetic resonance imaging (MRI) was 
noted to show a medial meniscus tear.  Surgery was 
recommended.  In March 2006, the veteran underwent a partial 
medial and lateral meniscectomy of the left knee.  In an 
October 2006 statement, the private examiner reported that 
due to the short time between the veteran's discharge and his 
surgery, the veteran's meniscus tear definitely occurred 
while the veteran was on active duty.  This evidence is new 
and material since it relates to an unestablished fact, the 
occurrence of a meniscus tear during service, and creates a 
reasonable possibility of substantiating the claim.  This 
statement is new and material evidence.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a left knee 
disorder, the appeal is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran's service medical records may be incomplete.  
There are no entrance and separation examination reports of 
record.  Efforts should be undertaken to obtain any 
additional service medical records.

Also, the veteran has given a history of undergoing an ACL 
repair of the left knee prior to service in 1999.  On remand, 
the records concerning his pre-service treatment should be 
obtained.  Also, in view of the medical evidence discussed 
above, a medical examination is appropriate to clarify the 
date of onset and etiology of the veteran's left knee 
disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including, but not limited to, 
all clinical records and entrance and 
separation examination reports.

2.  Ask the veteran to identify all health 
care providers that treated him for his 
left knee prior to his active service, to 
include those related to his left knee 
surgery in 1999.  Obtain records from each 
health care provider the veteran 
identifies.

3.  Ask the veteran to identify all health 
care providers that treated him for his 
left knee since April 2006.  Obtain 
records from each health care provider the 
veteran identifies.

4.  Thereafter, schedule the veteran for a 
VA orthopedic examination.   The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.   

The examiner should provide diagnoses of 
all left knee disorders found to be 
present, i.e., residuals of ACL tear, 
residuals of medial meniscal tear, 
arthritis, etc.

For each left knee disorder identified, 
the examiner should provide an opinion as 
to its date of onset and etiology.

Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any current left knee 
disorder had its onset during the 
veteran's active service or is related to 
any in-service finding or event?

Is there a reasonable degree of medical 
certainty that any current left knee 
disorder existed prior to the veteran's 
active service?  

If a left knee disorder existed prior to 
the veteran's active service, please 
address the following: (a) whether the 
disability increased in severity during 
service; and, if so, (b) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of the disability in question).  

The examiner should provide complete 
rationale for the conclusions reached.  

4.  After completion of the above, the RO 
should review the record and determine if 
the veteran's claim can be granted.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


